Citation Nr: 1624985	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1959 to January 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously remanded by the Board for additional development in January 2010, July 2011, September 2012, September 2013, September 2015, and December 2015.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in May 2016.  A transcript of that hearing is of record.

The December 2015 Board decision also remanded the issues of whether new and material evidence had been received to reopen claims of service connection for a bilateral foot disability, loss of vision, a heart condition, residuals of fractured ankles, and service connection for a back disability and a bilateral leg disability, for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in April 2016.  Then, in May 2016, the Veteran submitted a substantive appeal as to the April 2016 statement of the case.  In it, the Veteran indicated that he wanted a Board hearing.  The Board acknowledges that the aforementioned issues have been perfected, but not yet certified to the Board.  Further, a Board hearing on these issues is yet to be conducted.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal as to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, as the appellant, stated in his May 2016 Board hearing that he was withdrawing his appeal as to the issue of entitlement to a TDIU.  As such, his appeal as to this particular issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue on appeal and it is dismissed.



ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

The Veteran is claiming service connection for bilateral hearing loss.  

In his May 2016 Board hearing, the Veteran testified that, in September 1959, he participated as a fire fighter in a fire drill involving a part of an old plane that was set on fire.  During the process of putting out the fire, there was an explosion.  The Veteran stated that he was 20 feet from the explosion and not wearing hearing protection.  He stated that he could not hear anything for about two or three days, and that he was in the infirmary around two weeks.  He indicated that his hearing was checked at the time of the incident, but it was determined that he was not a candidate for a hearing aid.  He stated that, after the incident, he went back to sick call two or three times to be checked out.  The Veteran also testified that he was told at his separation examination that he had a degree of hearing loss.  He contends that his hearing loss is related to the aforementioned acoustic trauma.

Pursuant to the September 2015 Board remand, the AOJ obtained a new VA opinion.  In an opinion dated September 30, 2015, a VA examiner opined that the Veteran's hearing loss is less likely as not the result of military noise exposure.  This opinion, however, did not have the opportunity to account for the Veteran's subsequent testimony at the May 2016 Board hearing (reporting acoustic trauma during a September 1959 fire drill).  Indeed, as part of the rationale from the September 2015 VA audiologist notes that the Veteran did not complain of hearing loss during service and had hearing protection.  The Veteran's May 2016 testimony is in contradiction to the part of the audiologist's rationale.  As such, an adequate opinion is not of record and new one is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the VA opinion dated September 30, 2015, or another examiner if that examiner is unavailable, to provide an addendum opinion that considers the newly obtained evidence.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to include the Veteran's testimony during his May 2015 Board hearing, should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's current hearing loss disability at least as likely as not (probability of 50 percent or more) related to service, to include acoustic trauma in service?  Please note that, during his May 2016 Board hearing, the Veteran testified about a September 1959 acoustic injury as a result of an explosion during a fire drill.

The examiner must provide a comprehensive rationale for any opinion offered.  

As requested in the September 2015 Board remand, the examiner must reconcile his/her opinion with the September 1959 and January 1960 audiometric findings which demonstrate hearing loss, as converted to ISO units from ASA units.  The examiner is advised that the January 1960 audiological evaluation in service also demonstrated right ear hearing loss disability for VA purposes.  Further, there was a shift in puretone threshold in service.  In this regard, with respect to the September 1959 and January 1960 audiometric findings, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  These facts, along with the newly obtained lay evidence, should be considered and discussed in forming the opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


